Citation Nr: 1043405	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-23 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which decreased the rating for the left knee 
disability to from 20 percent to 10 percent, effective November 
1, 2008.


FINDINGS OF FACT

1.  The 20 percent disability rating for osteochondritis 
dissecans of the left knee had been in effect for more than five 
years at the time of the August 2008 rating decision that 
decreased the rating to 10 percent.

2.  The August 2008 rating decision that reduced the rating and 
the May 2009 statement of the case (SOC) do not reflect 
consideration of the provisions of 38 C.F.R. §§ 3.105 and 3.344.

3.  Improvement of the Veteran's left knee disability was not 
adequately demonstrated by the evidence of record at the time of 
the August 2008 rating decision reducing the rating for the 
disability from 20 percent to 10 percent.


CONCLUSION OF LAW

The reduction of the rating for osteochondritis dissecans of the 
left knee was not in accordance with law, and restoration of a 20 
percent rating for that disability is warranted.  See 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.344, 4.7, 
4.71a, Diagnostic Codes 5002, 5009, 5256, 5257, 5260, 5261 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) describe VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim has been accomplished.

Laws and Regulations

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  It 
is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  Examinations which are less thorough than 
those on which payments were originally based will not be used as 
a basis for reduction.  Ratings for diseases subject to temporary 
or episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, where material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  See 38 C.F.R. 
§ 3.344(a).

However, the above considerations are required for ratings which 
have continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  See 38 
C.F.R. § 3.344(c).

Factual Background and Analysis

A March 1999 rating decision granted service connection for 
osteochondritis dissecans of the left knee, temporarily rated at 
100 percent from July 19, 1998 and 20 percent from September 1, 
1998, under Diagnostic Codes 5099 and 5261.  In this regard, 
Diagnostic Code 5261 provides that a 20 percent rating is 
warranted for a knee disability when flexion is limited to 30 
degrees.  

In October 2007, the Veteran was afforded VA contract examination 
after he submitted a May 2007 increased rating claim.  The 
Veteran complained that his left knee throbbed, was weak, had a 
tendency to give way, and rated his pain at a nine on a scale of 
one to ten.  He stated that he had flare-ups of pain upon 
standing, bending, squatting, and walking over one-half mile.  
The Veteran was employed with the U.S. Postal Service as a city 
carrier and reported that accommodations were made at work and he 
drove his route so he would not need to be outside and he would 
not need to walk.  The examiner noted the Veteran walked with a 
waddling gait and had antalgia on the left when he attempted heel 
and toe walking.  On physical examination, the left knee had zero 
degrees extension and 120 degrees of flexion, but he had pain 
after 95 degrees.  The diagnosis was osteochondritis dissecans of 
the left knee, post operative.

After the October 2007 examination, a May 2008 decision proposed 
to reduce the rating for osteochondritis dissecans of the left 
knee from 20 percent to 10 percent.  It referenced the March 1999 
rating decision which granted a 20 percent rating and evaluated 
findings from the October 2007 examination, concluding that the 
evidence showed sustained improvement with respect to the left 
knee disability based upon range of motion of the left knee.  The 
decision provided the Veteran with notice that he could submit 
medical evidence for 60 days as to why the proposed reduction 
should not take place.  It further alerted him that if no medical 
evidence was received, or the evidence received did not establish 
continued entitlement, his evaluation and entitlement would be 
reduced. 

The Veteran filed a notice of disagreement in September 2008 with 
respect to the reduction from 20 percent to 10 percent for his 
left knee disability.

An August 2008 rating decision implemented the proposed 
reduction, effective November 1, 2008.  Neither the May 2008 
decision nor the August 2008 decision provided the Veteran with 
notice of 38 C.F.R. § 3.344.

In May 2009, the Veteran was sent an SOC that shows that the 
reduction was implemented.  The SOC did not provide the Veteran 
with notice of 38 C.F.R. § 3.344, evaluate current findings in 
relation to the findings when the 20 percent rating was assigned 
in March 1999, or reach a conclusion about sustained improvement.

Where a disability rating has continued at the same level for 
less than five years, that analysis is conducted under 38 C.F.R. 
§ 3.344(c). Where a disability rating has continued at the same 
level for five or more years, the analysis is conducted under 38 
C.F.R. § 3.344(a) and (b).  Here, a 20 percent rating for 
osteochondritis dissecans was in effect from September 1998 
through August 2008-essentially, ten years.  Since the period is 
more than five years, the provisions of 38 C.F.R. § 3.344 
regarding stabilization of disability ratings applies.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 C.F.R. 
§ 3.344(a) and (b), only evidence of sustained material 
improvement that is reasonably certain to be maintained, as shown 
by full and complete examinations, can justify a reduction.  If 
there is any doubt, the rating in effect will be continued.  See 
Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding that 
the VA examination used as a basis for the reduction was as full 
and complete as the medical evidence upon which the Veteran's 20 
percent disability evaluation was established.  Furthermore, the 
RO did not evaluate current findings in relation to the findings 
when the 20 percent rating was assigned nearly ten years prior, 
in March 1999, and continued in August 2003 and June 2006.  Nor 
did the decision include any findings as to whether it was 
reasonably certain that the material improvement found would be 
maintained under the ordinary conditions of life.  Moreover, the 
RO did not provide him with notice of § 3.344.  

A reduction in rating without observance of applicable law and 
regulation is void ab initio or invalid from the beginning.  See 
Brown, 5 Vet. App. at 422.  Therefore, the RO erred in its August 
2008 rating action by reducing the Veteran's disability 
evaluation to 10 percent, effective November 1, 2008.  
Consequently, since the procedural requirements for the reduction 
were not complied with, the reduction of the Veteran's disability 
rating for osteochondritis dissecans of the left knee from 20 
percent to 10 percent is set aside and the 20 percent disability 
rating must be restored.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991); Brown, 5 Vet. App. at 422.


ORDER

Restoration of a 20 percent rating for osteochondritis dissecans 
of the left knee from September 1, 1998, is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


